AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                        Page 1 ofl



                                       UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                         V.                                                       (For Offenses Committed On or After November 1, 1987)


                          Javier Quiros-Merino                                                    Case Number: 3:19-mj-23049

                                                                                                  Amber Rab, n-Luna
                                                                                                  Defendant's Attar ey


REGISTRATION NO. 87815298
                                                                                                           /J,U'.1 0 1 2019
THE DEFENDANT:
 ISl pleaded guilty to count(s) _l_of_C_om----"-p_la_in_t_ _ _ _ _ _ _ _ _ _---1-c·,;;;·n;;;:~+';,;.;.'-'::-''-' -'.;.;..~'"'-·-'-r,"'"•-'·-'·,._'   .,_,;.;.1'~·,, .. -l--
                                                                                                                                             . .<-'"'3             4
 D was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                       Nature of Offense                                                                                 Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                                       1
 •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  ~TIME SERVED                                             •     _ _ _ _ _ _ _ _ _ _ days

 ISl Assessment: $10 WAIVED          ISl Fine: WAIVED
 ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Thursday, August 1, 2019
                                                                                               Date of Imposition of Sentence


Received
               DU
                  ~                                                                            ~--
                                                                                               HONRABLEBARRY M. KURREN
                                                                                               UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                3:19-mj-23049
